 



Exhibit 10.1
SUBLEASE AGREEMENT
     This Sublease Agreement (“Sublease”) is made as of the 26th day of April,
2006, by and between CancerVax Corporation, a Delaware corporation
(“Sublandlord”), and Genoptix, Inc., a Delaware corporation (“Subtenant”).
RECITALS
     This Sublease is made with regard to the following facts:
A. Sublandlord is the tenant under that certain Standard Industrial/Commercial
Single-Tenant Lease-Net dated August 31, 2001 (the “Original Lease”), with
Blackmore Airport Centre, a California limited partnership (the “Master
Landlord”), as amended by that certain Amendment of Lease dated August 16, 2002
(“First Amendment”), and that certain Amendment of Lease dated May 24, 2004
(“Second Amendment,” and the Original Lease as amended by the First Amendment
and the Second Amendment, the “Master Lease”). A copy of the Master Lease is
attached as Exhibit A hereto.
B. Section 1.2 of the Master Lease provides that the entire square footage of
the building (the “Building”) located at 2110 Rutherford Road, Carlsbad,
California, and leased by Sublandlord is approximately 57,365 square feet of
space. Sublandlord constructed additional improvements on the second floor of
the Building which resulted in an increase in the rentable square footage of the
Building leased by Sublandlord to approximately 61,618 rentable square feet of
space (the “Premises”).
C. Subtenant desires to sublease from Sublandlord a portion of the Premises (the
“Subleased Premises”), which Subleased Premises are more particularly described
in Exhibit B attached to this Sublease. Sublandlord has agreed to sublease the
Subleased Premises to Subtenant on the terms, covenants and conditions stated in
this Sublease.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Sublease, and for valuable consideration, the receipt and sufficiency of which
are acknowledged by the parties, the parties agree as follows:
     1. Sublease. Sublandlord subleases to Subtenant and Subtenant subleases
from Sublandlord the Subleased Premises, subject to the terms, covenants, and
conditions contained in this Sublease. Sublandlord and Subtenant agree that the
Subleased Premises contain 46,527 rentable square feet of space on the ground
floor of the Building.
     2. Term. Subject to the condition set forth in Section 14.6 below, the
terms and provisions of this Sublease shall be effective between Sublandlord and
Subtenant as of the date of mutual execution of this Sublease. The term of this
Sublease (the “Term”) will commence on May 1, 2006 (the “Sublease Commencement
Date”) and will expire, unless sooner terminated as provided in the Master
Lease, on June 30, 2012 (the “Expiration Date”). In no event shall the
Expiration Date of the Sublease exceed the termination date of the Master Lease.

1



--------------------------------------------------------------------------------



 



     3. Base Rent. Subtenant will pay monthly base rent (“Base Rent”) for the
Subleased Premises during the Term in the amount set forth in Exhibit C attached
hereto. Upon execution of this Sublease, Subtenant shall pay Base Rent for
August 2006 to Sublandlord. Furthermore, in the event that the Term begins or
ends on a date that is not the first day of a month, Base Rent will be prorated
as of that date. Notwithstanding anything in this Section 3, Subtenant shall not
be required to pay Base Rent for the months of May 2006, June 2006 and July
2006, but shall pay all other amounts required to be paid by Subtenant
hereunder.
          3.1 Security Deposit. Subtenant shall furnish Sublandlord with an
irrevocable standby letter of credit (“Letter of Credit”) in a form reasonably
acceptable to Sublandlord and Comerica Bank, naming Sublandlord, as beneficiary,
from Comerica Bank or other institution reasonably acceptable to Sublandlord
(“Bank”) (which institution shall be acceptable to Sublandlord if Sublandlord
determines it is a bank of the size and quality of Comerica Bank), in the
original amount of Four Hundred Fifty Thousand and 00/100 Dollars ($450,000.00)
to be used by Sublandlord as a security deposit to secure Subtenant’s faithful
performance of all terms, provisions and conditions of this Sublease. Each
Letter of Credit shall: (a) have an initial term of at least one hundred twenty
(120) days; (b) be drawable upon presentation of a sight draft at the Bank’s
office located in San Diego, California; (c) be transferable at Sublandlord’s
election to any successor of Sublandlord at Subtenant’s sole cost; and
(d) permit partial draws and multiple presentations. Subtenant shall furnish the
Letter of Credit to Sublandlord within five (5) business days of the full
execution of this Sublease. Subtenant may replace the Letter of Credit at any
time with another letter of credit that satisfies all of the requirements for
the Letter of Credit. Subtenant shall so replace each Letter of Credit at least
thirty (30) days before its date of expiration (as it may have been extended),
unless such date of expiration will occur at least sixty (60) days after the
Expiration Date, in which case Subtenant shall have no obligation to replace
such Letter Credit. Sublandlord may draw upon a Letter of Credit if
(x) Subtenant files a voluntary petition in bankruptcy, or an involuntary
petition in bankruptcy is filed against Subtenant that is not dismissed within
sixty (60) days of such filing, or (y) before the thirtieth (30th) day after the
Expiration Date, the Letter of Credit is due to expire within thirty (30) days
(after taking into account any extension of the Letter of Credit that may have
then occurred). Upon any default under the Sublease after expiration of the
applicable cure periods, Sublandlord shall be permitted to draw upon the Letter
of Credit and use the proceeds of the Letter of Credit on the same terms and
provisions of Paragraph 5 of the Master Lease; provided, however, that
Sublandlord shall only draw down such amounts that do not exceed Sublandlord’s
good faith estimate of the sum of (a) damages suffered by Sublandlord because of
such default and (b) the cost to cure such default.
     If Sublandlord draws upon the Letter of Credit, then within fifteen
(15) days following Sublandlord’s written request therefor, Subtenant shall
replace the Letter of Credit with a new letter of credit which meets the
criteria of the Letter of Credit under this Section 3. Upon receipt of such
replacement Letter of Credit from Subtenant, Sublandlord shall promptly refund
to Subtenant any amounts drawn under the former Letter of Credit that exceed
amounts used to cure Subtenant’s default and the amount of damages Sublandlord
suffered because of such default under the Sublease.
     Sublandlord and Subtenant acknowledge that the required amount of the
Letter of Credit will be reduced during the Term of the Sublease, and so long as
Subtenant is not then, and during

2



--------------------------------------------------------------------------------



 



the previous twelve (12) month period, has not been, in default under this
Sublease beyond applicable notice and cure periods, the required amount of the
Letter of Credit (and total required security deposit) shall be reduced as
follows:

  1.   On June 30, 2008, the required Letter of Credit amount shall be reduced
to Three Hundred Sixty Thousand and 00/100 Dollars ($360,000.00);     2.   On
June 30, 2009, the required Letter of Credit amount shall be reduced to Two
Hundred Seventy Thousand and 00/100 Dollars ($270,000.00);     3.   On June 30,
2010, the required Letter of Credit amount shall be reduced to One Hundred
Eighty Thousand and 00/100 Dollars ($180,000.00); and     4.   On June 30, 2011,
the required Letter of Credit amount shall be reduced to Ninety Thousand and
00/100 Dollars ($90,000.00).

If the amount of the Letter of Credit is to be reduced, then Sublandlord shall,
at Subtenant’s sole cost and expense, extend reasonable cooperation and execute
such reasonable and customary documents as the Bank may require in issuing any
modified or replacement Letter of Credit, and shall return the Letter of Credit
it then holds promptly after it receives the replacement Letter of Credit in the
reduced amount.
     4. Reimbursable Expenses. Subtenant shall pay to Sublandlord, as additional
rent, seventy-six percent (76%) (“Subtenant’s Pro Rata Share”) of the
Reimbursable Expenses (as defined below) incurred by Sublandlord during the Term
of the Sublease. Subtenant’s Pro Rata Share is determined by dividing 46,527
rentable square feet of the Subleased Premises by the 61,618 rentable square
feet of the Premises. Subject to Section 4.2, “Reimbursable Expenses” means and
includes all expenses incurred by Sublandlord in the operation or maintenance of
the Building, including all amounts Sublandlord is required to pay to Master
Landlord under Sections 8, 10, 11 and 52 of the Master Lease, and including
(i) real property taxes; (ii) real property, liability, personal property and
business interruption insurance; (iii) landscape maintenance costs; (iv) common
area maintenance fees (including, but not limited to, the costs of water, gas,
electricity and telephone service to the Building, maintenance of and
improvements to parking areas, loading and unloading areas, trash areas,
roadways, parkways, walkways, driveways, lighting facilities, fences and gates,
trash disposal, pest control services, property management, security services
and the costs of any environmental inspections); (v) all costs of maintaining
and repairing the Building; (vi) costs of maintaining, operating or repairing
the Building’s mechanical, electrical and other systems, including the
Building’s heating, ventilation and air conditioning system (“HVAC System”);
(vii) costs of fire sprinkler maintenance; monitoring, testing and
certification; (viii) costs of roof inspections, repair and maintenance;
(ix) concrete sealer maintenance costs; (x) fossil filter maintenance costs;
(xi) backflow maintenance costs; (xii) window washing costs; (xiii) janitorial
costs; and (xiv) internal and external Building structure, maintenance and
repair costs. Any costs that are specifically attributable to or incurred at the
request of or for the benefit of, a specific tenant of the Building shall be
allocated entirely to such tenant and shall be excluded from Reimbursable
Expenses, and Subtenant shall have no obligation to pay any such amounts.
However, Subtenant shall pay

3



--------------------------------------------------------------------------------



 



Subtenant’s Pro Rata Share of any Reimbursable Expenses which are not
specifically attributable to a specific tenant to Sublandlord.
          4.1 Partial Building Occupation. If the occupancy of the Building
during any part of the Term of this Sublease is less than ninety-five percent
(95%), Sublandlord shall make an appropriate adjustment of the variable
components of the Reimbursable Expenses during that time period, as reasonably
determined by Sublandlord using sound accounting and management principles, to
determine the amount of Reimbursable Expenses that would have been incurred had
the Building been ninety-five percent (95%) occupied. This amount shall be
considered to have been the amount of operating expenses for such time period.
For purposes of this Section 4, variable components include only those
components that are affected by variations in occupancy levels.
          4.2 Exclusions from Reimbursable Expenses. Despite any other
provisions of this Section 4, and notwithstanding any provision in this Sublease
to the contrary, Reimbursable Expenses shall not include the following:
(i) depreciation, amortization or interest payments, and interest, principal,
points and fees on debts or amortization on any mortgage or mortgages or any
other debt instrument encumbering the Building; (ii) payments of base rent under
the Master Lease; (iii) legal fees incurred in negotiating and enforcing tenant
leases, and any in-house legal or accounting fees; (iv) advertising and
marketing costs, including, without limitation, real estate brokers’ leasing
commissions, attorneys’ fees in connection with the negotiation and preparation
of letters, deal memos, letters of intent, leases, subleases and/or assignments,
space planning costs, and other costs and expenses incurred in connection with
lease, sublease and/or assignment negotiations and transactions with present or
prospective tenants, subtenant or other occupants of the Building;
(v) improvements or alterations to tenant spaces or any costs incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants, subtenants or other occupants of the Building; (vi) the cost
of providing any service directly to and paid directly by any tenant; (vii) any
costs expressly excluded from Reimbursable Expenses elsewhere in this Sublease;
(viii) costs of capital improvements, except for costs incurred in connection
with the Building that are (a) intended as a labor-saving device or to effect
other economies in the maintenance or operation of, or stability of services to,
all or part of the Building, or (b) are required under any government law or
regulation but that were not required in connection with the Building when
permits for the construction of the Building were obtained, and all such costs
shall be amortized over the useful life of the capital improvement in accordance
with generally accepted accounting principles; (ix) any ground lease rental;
(x) costs incurred by Sublandlord for the repair of damage to the Building, to
the extent that Sublandlord is reimbursed by insurance proceeds; (xi) expenses
in connection with services or other benefits which are not offered to or
provided to Subtenant and which are offered or provided to another tenant or
occupant of the Building; (xii) costs incurred by Sublandlord due to the
negligent or intentional violation by Sublandlord of the Master Lease unless
caused by Subtenant; (xiii) costs incurred in connection with upgrading the
Building (but not the Premises) to comply with disability, life, fire and safety
codes, ordinances, statutes, or other laws in effect prior to the Commencement
Date, including, without limitation, the Americans with Disabilities Act,
including penalties or damages incurred due to such non-compliance; (xiv) tax
penalties incurred as a result of Sublandlord’s negligence, inability or
unwillingness to make payments and/or to file any tax or informational returns
when due; (xv) any management fees in excess of those management fees which are
normally and customarily

4



--------------------------------------------------------------------------------



 



charged by landlords of buildings which are located in the vicinity of and are
comparable to the Building (“Comparable Buildings”); (xvi) costs arising from
the negligence or fault of other tenants or Sublandlord or its agents, or any
vendors, contractors, or providers of materials or services selected, hired or
engaged by Sublandlord or its agents; and (xvii) notwithstanding any contrary
provision of the Sublease, including, without limitation, any provision relating
to capital expenditures, any and all costs arising from the presence on the date
hereof of hazardous materials or substances (as defined by applicable laws in
effect on the date the Sublease is executed) in or about the Subleased Premises
or the Building, including, without limitation, Hazardous Substances in the
ground water or soil, not placed on the Premises or in the Building by
Subtenant; and (xviii) costs arising from latent defects in the base, shell or
core of the Building of which Sublandlord is aware on the date hereof.
          4.3 Payment of Reimbursable Expenses. Subtenant shall pay to
Sublandlord: (a) Subtenant’s Pro Rata Share of Reimbursable Expenses at least
three (3) business days prior to the date Sublandlord must pay Sublandlord’s
share to the Master Landlord pursuant to the terms of the Master Lease if the
Master Lease requires Sublandlord to pay such amount to the Master Landlord,
provided that Sublandlord shall have delivered a statement of estimated or
actual Subtenant’s Pro Rata Share to Subtenant; and (b) within ten (10) days
after the Sublandlord presents a reasonably detailed statement of actual
expenses to Subtenant for all other Reimbursable Expenses. At Subtenant’s
reasonable request, Sublandlord shall provide Subtenant with additional
documentation relating to the actual Reimbursable Expenses set out in such
statement. At Sublandlord’s option, however, an amount may be estimated by
Sublandlord from time to time of Subtenant’s actual share of Reimbursable
Expenses and the same shall be payable monthly or quarterly as Sublandlord shall
designate, during each twelve month period of the Term, on the same day as Base
Rent is due hereunder. Sublandlord shall deliver to Subtenant within sixty
(60) days after the expiration of each calendar year a reasonably detailed
statement showing Subtenant’s actual share of Reimbursable Expenses incurred
during such calendar year (“Reconciliation Statement”). If Subtenant’s payments
under this Section 4 during the preceding year exceed Subtenant’s actual share
of the Reimbursable Expenses incurred during such year as indicated on the
Reconciliation Statement, Sublandlord shall credit the amount of such
overpayment against Subtenant’s Pro Rata Share of the Reimbursable Expenses next
becoming due. If Subtenant’s payments under this Section 4 during the preceding
year were less than Subtenant’s share as indicated on the Reconciliation
Statement, Subtenant shall pay to Sublandlord the amount of the deficiency
within ten (10) days after delivery by Sublandlord to Subtenant of the
Reconciliation Statement. Notwithstanding any provision to the contrary in this
Sublease, in the event that Sublandlord fails to deliver the Reconciliation
Statement within three hundred sixty-five (365) days after the expiration of the
applicable calendar year, including the calendar year in which the Expiration
Date or date of earlier termination of this Sublease falls, Sublandlord shall be
conclusively deemed to have waived its right to recover any amount of deficiency
for such calendar year, and in no event shall Subtenant have any obligation to
pay such amount.
          4.4 Audit Right. In the event of any dispute as to any amount due
hereunder by Subtenant for Reimbursable Expenses, Subtenant shall have the right
upon reasonable advance written notice to inspect Sublandlord’s accounting
records relative to Reimbursable Expenses at the office in the building in which
Sublandlord maintains its records during normal business hours at any time
within ninety (90) days following the furnishing by Sublandlord to

5



--------------------------------------------------------------------------------



 



Subtenant of such statement, provided that such records shall be maintained in
the continental United States. Any outside consultant engaged by Subtenant in
connection with such review shall be engaged only on a non-contingency fee basis
and shall be a certified public accountant. If Subtenant objects to
Sublandlord’s calculation by written notice delivered to Sublandlord within such
ninety (90) day period, then a certification as to the proper amount of
Reimbursable Expenses shall be made by another independent Certified Public
Accountant mutually agreed upon by the parties, which certification shall be
final and conclusive. Subtenant agrees to pay the cost of such certification
unless it is determined that Sublandlord’s original determination of
Reimbursable Expenses was in error by more than five percent (5%) over
Subtenant’s actual obligation, in which case Sublandlord shall pay the cost of
such certification and all of Subtenant’s audit costs.
     5. Right of First Refusal. Subtenant shall have, during the Sublease Term
and any extensions thereof, the continuing right of first refusal (the “Right of
First Refusal”), subject to consent by the Master Landlord, to lease the entire
second floor of the Building or portion thereof for office-related use (the
“Second Floor Space”) which Second Floor Space consists of approximately 15,091
rentable square feet. At such time as Sublandlord receives a bona fide offer
from a third party to lease all or any portion of the Second Floor Space which
Sublandlord is willing to accept, Sublandlord shall provide Subtenant with
written notice thereof (the “Notice”). The Notice shall specify all of the basic
economic terms of Sublandlord’s proposed leasing of the Second Floor Space or
portion hereof, including the term, rental rate, any tenant improvement
allowance, free rent periods, any other material financial terms and the portion
of the Second Floor Space to be subleased. Upon receipt of the Notice,
Subtenant’s Right of First Refusal will be triggered and the following
provisions shall control Subtenant’s exercise (or non-exercise) thereof.
          5.1 Procedure. Subtenant shall have five (5) business days from
receipt of the Notice during which to exercise Subtenant’s Right of First
Refusal to lease the Second Floor Space (or portion thereof). Such election may
only be made by Subtenant’s delivery of written notice (“Exercise Notice”) to
Sublandlord within such five (5) business day period. Subtenant’s failure to
timely provide the Exercise Notice to the Sublandlord shall constitute
Subtenant’s deemed waiver of Subtenant’s Right of First Refusal, and Sublandlord
may thereafter sublease the Second Floor Space to any prospective tenant,
subject to obtaining consent of the Master Landlord, on all of the same terms as
those set forth in the Notice. If no such sublease is executed with a subtenant
within sixty (60) days after the expiration of the five (5) business day period
following receipt of the Notice on the same terms as provided in the Notice,
then Subtenant’s Right of First Refusal will be reinstated on the terms and
provisions of this Section 5, including reinstatement of Subtenant’s rights to
receive an updated Notice. In the event that Sublandlord timely enters into a
sublease with a third party for less than the entirety of the Second Floor
Space, Subtenant’s Right of First Refusal shall apply to the balance of the
Second Floor Space.
          5.2 Exercise. Upon exercise by the Subtenant of Subtenant’s Right of
First Refusal pursuant to delivery of the Exercise Notice, (i) Sublandlord shall
use its good faith efforts and commercially reasonable diligence to obtain the
consent of the Master Landlord within thirty (30) days of delivery of the
Exercise Notice, (ii) upon obtaining the consent of the Master Landlord,
Subtenant and Sublandlord shall, within fifteen (15) days after obtaining the

6



--------------------------------------------------------------------------------



 



Master Landlord’s consent, execute an amendment to this Sublease to include the
Second Floor Space as part of the Subleased Premises, (iii) the rental rate,
rent increases, rent commencement, tenant improvement allowance (if any), and
other economic terms and conditions applicable to such additional space (other
than the term) shall be those set forth in the applicable Notice delivered to
Subtenant pursuant to this Section 5, and (iv) all of the other terms and
conditions of this Sublease shall apply to the Second Floor Space, as if
originally included as part of the Subleased Premises. If the Sublandlord is
unable to obtain the consent of the Master Landlord to the Subtenant’s exercise
of the Right of First Refusal within forty-five (45) days of Subtenant’s
exercise of the Right of First Refusal, then Subtenant’s exercise of the Right
of First Refusal shall be deemed null and void, and the Sublandlord may
thereafter sublease the Second Floor Space to any prospective subtenant on the
same terms and conditions on which the Sublandlord could have offered the Second
Floor Space if Subtenant had not exercised Subtenant’s Right of First Refusal.
     6. Use. Subtenant agrees to use the Subleased Premises in accordance with
the provisions of the Master Lease and this Sublease, and for no other purpose.
     7. Master Lease. As applied to this Sublease, the words “Lessor” and
“Lessee” in the Master Lease will be deemed to refer to Sublandlord and
Subtenant, respectively, under this Sublease.
     Except as otherwise expressly provided in Section 9 of this Sublease, the
covenants, agreements, provisions, and conditions of the Master Lease, to the
extent that they relate to the Subleased Premises and to the extent that they
are not inconsistent with the terms of this Sublease, are made a part of and
incorporated into this Sublease as if recited in full in this Sublease.
     Except as otherwise provided herein, the rights and obligations of the
Master Landlord, as “Lessor,” and the Subtenant, as “Lessee,” under the Master
Lease will be deemed the rights and obligations of Sublandlord and Subtenant,
respectively, under this Sublease, and will inure to the benefit of, and be
binding on, Sublandlord and Subtenant, respectively. As between the parties to
this Sublease only, in the event of a conflict between the terms of the Master
Lease and the terms of this Sublease, the terms of this Sublease will control.
For the avoidance of doubt, this means that if Subtenant must obtain the Master
Landlord’s consent under the Master Lease for any matter, then under this
Sublease, the Subtenant must obtain the consent of both Sublandlord and Master
Landlord.
     8. Performance by Sublandlord; Status of Master Lease.
          8.1 Sublandlord’s Performance Conditioned on Master Landlord’s
Performance. Subtenant recognizes that Sublandlord is not in a position to
render any of the services or to perform any of the obligations required of
Master Landlord by the terms of the Master Lease, except as otherwise provided
in this Sublease. Therefore, despite anything to the contrary in this Sublease,
Subtenant agrees that performance by Sublandlord of its obligations under this
Sublease is conditioned on performance by the Master Landlord of its
corresponding obligations under the Master Lease, and Sublandlord will not be
liable to Subtenant for any default of the Master Landlord under the Master
Lease, except to the extent caused by

7



--------------------------------------------------------------------------------



 



Sublandlord’s default under the Master Lease which is not caused by Subtenant’s
default hereunder.
     Subtenant will not have any claim against Sublandlord based on the Master
Landlord’s failure or refusal to comply with any of the provisions of the Master
Lease unless that failure or refusal is a result of Sublandlord’s breach of the
Master Lease. Despite the Master Landlord’s failure or refusal to comply with
any of those provisions of the Master Lease, this Sublease will remain in full
force and effect and Subtenant will pay the base rent and additional rent and
all other charges provided for in this Sublease without any abatement, deduction
or setoff. Except as expressly provided in this Sublease, Subtenant agrees to be
subject to, and bound by, all of the covenants, agreements, terms, provisions,
and conditions of the Master Lease, as though Subtenant was Lessee under the
Master Lease.
          8.2 Obtaining Master Landlord’s Consent. Whenever the consent of the
Master Landlord is required under the Master Lease, and whenever the Master
Landlord fails to perform its obligations under the Master Lease, Sublandlord
agrees to use its good faith efforts to obtain, at Subtenant’s sole cost and
expense, that consent or performance on behalf of Subtenant. Sublandlord
covenants and agrees with Subtenant that Sublandlord will pay all fixed rent and
additional rent payable by Sublandlord as Lessee pursuant to the Master Lease.
          8.3 No Existing Defaults. Sublandlord represents and warrants to
Subtenant that the Master Lease is in full force and effect, and Sublandlord has
neither given nor received a notice of default under the Master Lease, and to
Sublandlord’s knowledge, no event has occurred or condition exists, which, with
the passage of time or giving of notice, would constitute a default under the
Master Lease.
          8.4 Preservation of Master Lease. Sublandlord agrees not to terminate
the Master Lease voluntarily, or modify the Master Lease in a manner that
increases Subtenant’s obligations or adversely affects Subtenant’s rights under
this Sublease without Subtenant’s prior written consent; provided, however,
Sublandlord shall give prior written notice to Subtenant of any proposed
modifications to the Master Lease, and shall provide Subtenant with copies of
any modifications to the Master Lease promptly following execution by
Sublandlord and Master Landlord. In the event of any Sublandlord Termination
Event (as defined below), Sublandlord shall be liable for, and Subtenant shall
be entitled to recover, Subtenant’s actual damages incurred due to the
termination of this Sublease as a result of such Sublandlord Termination Event,
including costs incurred in securing alternative comparable space. “Sublandlord
Termination Event” means a termination of the Master Lease where Subtenant is
not permitted or offered the opportunity to remain in the Subleased Premises on
the same terms as this Sublease, and which termination is the result of: (i) a
default of Sublandlord under the Master Lease, and such Sublandlord default was
not as a result of a Subtenant default under this Sublease; (ii) the result of
any election or exercise of a right or option held by Sublandlord under the
Master Lease to effect such termination; or (iii) Sublandlord’s mutual agreement
with the Master Landlord to terminate the Master Lease outside the parameters of
the Master Lease. Subtenant and Sublandlord will each refrain from any act or
omission that would result in the failure or breach of any of the covenants,
provisions, or conditions of the Master Lease on the part of Lessee under the
Master Lease, provided that Subtenant’s compliance with its obligations under
this Sublease shall satisfy the foregoing requirement.

8



--------------------------------------------------------------------------------



 



     9. Variations from Master Lease. As between Sublandlord and Subtenant, the
terms and conditions of the Master Lease are modified as stated below in this
Section 9:
          9.1 Base Rent; Term; Security Deposit. Despite anything to the
contrary stated in the Master Lease, the Term of this Sublease and Base Rent and
the amount of the security deposit required of the Subtenant are as stated in
Sections 2 and 3 above.
          9.2 Brokers. The parties to this Sublease warrant to each other that
neither party dealt with any broker or finder in connection with the
consummation of this Sublease other than Burnham Real Estate and Irving Hughes
(the “Brokers”), and each party agrees to protect, defend, indemnify and hold
the other party harmless from and against any and all claims or liabilities for
brokerage commissions or finder’s fees arising out of that party’s acts in
connection with this Sublease to anyone other than the Brokers. Sublandlord
shall be solely responsible for payment of all fees and commissions to the
Brokers payable in connection with this Sublease. The provisions of this
Section 9.2 will survive the expiration or earlier termination of this Sublease.
          9.3 Maintenance of the Building. Subject to Section 14.7 and 14.8,
Sublandlord, subject to reimbursement pursuant to Section 4, shall keep in good
order, condition and repair the foundations, exterior walls, interior bearing
walls, exterior roof, fire sprinkler system, fire hydrants, parking lots,
walkways, parkways, driveways, landscaping, fences, signs and utility systems
that serve the common areas or that serve both the Second Floor Space and the
Premises and shall maintain and operate the HVAC System. Sublandlord shall not
be obligated to paint the exterior or interior surfaces of exterior walls nor
shall Sublandlord be obligated to maintain, repair or replace windows, doors or
plate glass of the Premises. Subtenant expressly waives the benefit of any
statute now or hereafter in effect to the extent it is inconsistent with the
terms of this Sublease.
          9.4 Notices. Any notice that may or must be given by either party
under this Sublease will be delivered (i) personally, (ii) by certified mail,
return receipt requested, or (iii) by a nationally recognized overnight courier,
addressed to the party to whom it is intended. Any notice given to Sublandlord
or Subtenant shall be sent to the respective address set forth on the signature
page below, or to such other address as that party may designate for service of
notice by a notice given in accordance with the provisions of this Section 9.4.
A notice sent pursuant to the terms of this Section 9.4 shall be deemed
delivered (A) when delivery is attempted, if delivered personally, (B) three
(3) business days after deposit into the United States mail, or (C) the business
day following deposit with a nationally recognized overnight courier.
          9.5 Amounts Payable. All amounts payable under this Sublease by
Subtenant are payable directly to Sublandlord.
          9.6 Provisions of Master Lease Not Applicable. The following
provisions of the Master Lease shall not apply to this Sublease:
(a) Sections 1.1 through 1.7, inclusive, 1.10, 3, 10.1, 10.2, 15, 16.1 (provided
that Subtenant shall execute any such statement if so requested by Master
Landlord), 22 (but only the last sentence thereof), 23, 49(b), 50, 51, 54, 62
and 63, (b) Exhibits A, B, and C to the Master Lease, (c) the entire Second
Amendment, and (d) all references in the Master Lease to “Tenant Improvements”
and “Letter of Credit.”

9



--------------------------------------------------------------------------------



 



          9.7 “As-Is.” Sublandlord will deliver the Subleased Premises to
Subtenant in their current “as is” condition; provided, however, that the
Subleased Premises shall be in broom-clean condition, and the Sublandlord shall
deliver all plumbing, mechanical, electrical lighting and other building systems
in the Subleased Premises to the Subtenant in good working order.
     Notwithstanding the foregoing, Sublandlord, at Sublandlord’s sole cost,
shall use commercially reasonable efforts to, prior to the Commencement Date,
(a) install additional key card security readers in the Building for purposes of
protecting the Subleased Premises against unauthorized access by the occupant of
the Building’s second floor (the “Second Floor Occupant”), and to protect the
second floor of the Building against unauthorized access, as set forth in
greater detail in Exhibit D-1, and (b) construct a demising wall as set forth in
greater detail in Exhibit D-2. The Subtenant shall control, manage, operate and
maintain the key card security access system of the Building. At the direction
of any Second Floor Occupant, the Subtenant shall issue key cards to such
individuals designated by any Second Floor Occupant and shall manage the key
card security access system so that only such designated individuals are
permitted access to the Second Floor Space and so that such designated
individuals are not permitted access to the Subleased Premises.
          9.8 Furniture, Fixtures and Equipment. Sublandlord and Subtenant agree
that the Subleased Premises contain the furniture, fixtures and equipment listed
on Exhibit E to this Sublease (the “FF&E”). The FF&E shall not contain any
furniture, fixtures or equipment currently located in the Second Floor Space.
Subject to the last sentence of this Section 9.8, Subtenant will not remove, and
shall have no obligation to remove, any of the FF&E on the expiration of the
Term of this Sublease. Subtenant shall have free use of all existing FF&E during
the Term, excluding any readily moveable scientific equipment (the “Moveable
Equipment”) which has been sold prior to May 1, 2006. Sublandlord shall not be
permitted to remove any of the FF&E other than the Moveable Equipment from the
Subleased Premises. Subtenant shall be entitled to an option to purchase the
FF&E (other than any Moveable Equipment sold by Sublandlord prior to May 1, 2006
as permitted hereunder) for the sum of $1.00 immediately following the
thirty-sixth (36th) month of this Sublease, which option may be exercised by
written notice by Subtenant given to Sublandlord at any time thereafter during
the Term. Following Subtenant’s exercise of its option hereunder, the parties
shall execute all agreements, instruments and undertakings reasonably necessary
to transfer Sublandlord’s right, title and interest in, to and under such FF&E
to Subtenant.
          9.9 Parking. Subject to the terms of the Master Lease, Subtenant shall
have exclusive use of 159 unreserved parking spaces (Subtenant’s Pro Rata Share
of the 210 available parking spaces) on the Premises as designated by the
Sublandlord from time to time. Subtenant shall not service or store any vehicles
on the Premises without the prior consent of Sublandlord.
          9.10 Common Areas. The term “Common Areas” is defined as all areas and
facilities outside the Building and within the exterior boundary line of the
Premises and interior utility raceways and installations within the Building
that are provided and designated by Sublandlord from time to time for the
general non-exclusive use of Sublandlord, Subtenant and other tenants of the
Building and their respective employees, suppliers, shippers, customers,
contractors and invitees, including stairwells, elevator, parking areas, loading
and unloading

10



--------------------------------------------------------------------------------



 



areas, trash areas, roadways, driveways, walkways, and landscaped areas. The
Sublandlord grants the Subtenant, for the benefit of Subtenant, its employees,
suppliers, shippers, contractors, customer and invitees, during the Term of this
Sublease, the nonexclusive right to use, in common with others entitled to such
use, the Common Areas as they exist from time to time, subject to any rights,
powers and privileges reserved by Sublandlord or the Master Landlord under the
terms of this Sublease or the Master Lease.
          9.11 Reception. Subtenant shall permit the Second Floor Occupant and
its officers, employees, contractors and invitees (collectively, “Second Floor
Occupant Parties”) to have access to the Second Floor Space twenty-four
(24) hours per day, seven (7) days per week through the Building’s lobby and
reception area portion of the Subleased Premises that is shown as shaded on
Exhibit F as attached hereto (the “Reception Area”), and Sublandlord reserves
such right herein; provided, however, the Second Floor Occupant Parties shall
comply with all reasonable security requirements and policies of Subtenant that
do not unreasonably restrict access to the Second Floor Space in connection with
such access rights.
          9.12 Signage. Subject to Section 34 of the Master Lease, Subtenant
shall be allowed external monument signage as is approved by the Sublandlord and
Master Landlord. The size of such external signage and directional signage shall
be consistent with Subtenant’s Pro Rata Share. Subtenant shall also be allowed
exclusive internal signage in the Reception Area of the Building as is approved
by the Sublandlord and Master Landlord and the Second Floor Occupant’s internal
signage rights shall be limited to the second floor of the Building; provided,
however, the Second Floor Occupant shall be permitted internal directional
signage in the Reception Area consistent with its pro rata share of rentable
square footage in the Building, which signage shall be subject to Subtenant’s
prior approval.
          9.13 Improvements. Subject to Section 7.3 of the Sublease, Subtenant
shall not make any improvements or alterations to the Subleased Premises without
the prior written consent of Sublandlord and Master Landlord; provided, however,
no prior consent of Sublandlord shall be required for any alterations which are
non-structural in nature, do not adversely affect the Building systems and do
not exceed $25,000.00 in any year. Subtenant shall present to Sublandlord in
written form detailed plans for any proposed improvements or alterations. All
consents given by Sublandlord shall be deemed conditioned upon (i) the consent
of the Master Landlord, (ii) Subtenant’s acquiring all applicable permits
required by governmental authorities, (iii) the furnishing of copies of such
permits together with a copy of the plans and specifications for such
improvements or alterations to Sublandlord prior to the commencement of the work
thereon, and (iv) the compliance by Subtenant with all conditions of said
permits. Sublandlord shall indicate in writing whether any proposed alterations
shall be required to be removed at the expiration of the Term at the same time
Sublandlord gives its consent to such alterations. In the event that Subtenant
requests Sublandlord’s consent and Sublandlord fails to indicate whether such
removal shall be required at the time of its consent, Sublandlord shall be
conclusively deemed to have waived its right to require such removal. Any
improvements or alterations done by Subtenant during the Term of this Sublease
shall be done in a good and workmanlike manner with good and sufficient
materials and in compliance with all applicable laws. The Subtenant shall
promptly upon the completion thereof furnish Sublandlord with as-built plans and
specifications therefor. Sublandlord may (but without obligation to do so)
condition its consent to any requested improvement or alteration that costs
$100,000.00 or

11



--------------------------------------------------------------------------------



 



more upon Subtenant’s providing Sublandlord with a lien and completion bond in
an amount equal to one and one-half times the estimated cost of such improvement
or alteration and/or upon Subtenant’s posting an additional security deposit
with Sublandlord under Section 3 hereof.
     10. Indemnity. Subtenant agrees to protect, defend, indemnify, and hold
Sublandlord harmless from and against any and all liabilities, claims, expenses,
losses and damages (including reasonable attorney fees and costs), that may at
any time be asserted against Sublandlord by (a) the Master Landlord for failure
of Subtenant to perform any of the covenants, agreements, terms, provisions, or
conditions contained in the Master Lease that Subtenant is obligated to perform
under the provisions of this Sublease; or (b) any person as a result of
Subtenant’s use or occupancy of the Subleased Premises, except to the extent any
of the foregoing is caused by the gross negligence or willful misconduct of
Sublandlord. The provisions of this Section 10 will survive the expiration or
earlier termination of this Sublease.
     11. Cancellation of Master Lease. In the event the Master Lease is canceled
or terminated for any reason, or involuntarily surrendered by operation of law
before the expiration date of this Sublease, Subtenant agrees, at the sole
option of the Master Landlord, to attorn to the Master Landlord for the balance
of the Term of this Sublease and on the then executory terms of this Sublease.
That attornment will be evidenced by a non-disturbance agreement in form and
substance reasonably satisfactory to the Master Landlord and Subtenant.
Subtenant agrees to execute and deliver such an agreement at any time within ten
(10) business days after request by the Master Landlord. Subtenant waives the
provisions of any law now or later in effect that may provide Subtenant any
right to terminate this Sublease or to surrender possession of the Subleased
Premises in the event any proceeding is brought by the Master Landlord to
terminate the Master Lease.
     12. Certificates. Each party to this Sublease will, from time to time as
requested by the other party, on not less than twenty (20) days prior written
notice, execute, acknowledge, and deliver to the other party a statement in
writing certifying that this Sublease is unmodified and in full force and effect
(or if there have been modifications that this Sublease is in full force and
effect as modified and stating the modifications). That statement will certify
the dates to which base rent, additional rent, and any other charges have been
paid. That statement will also state whether, to the knowledge of the person
signing the certificate, the other party is in default beyond any applicable
grace period provided in this Sublease in the performance of any of its
obligations under this Sublease. If the other party is in default beyond any
applicable grace period, the statement will specify each default of which the
signer then has knowledge. It is intended that this statement may be relied on
by others with whom the party requesting that certificate may be dealing.
     13. Assignment or Subleasing. Subject to the rights of the Master Landlord
and the restrictions contained in Section 12 of the Master Lease, Subtenant may
not assign this Sublease or sublet all or any portion of the Subleased Premises
without the prior written consent of Sublandlord, which consent may not be
unreasonably withheld, conditioned or delayed; provided, however, Sublandlord’s
consent shall not be required for any Permitted Transfer.
     14. General Provisions.

12



--------------------------------------------------------------------------------



 



          14.1 Severability. If any provision of this Sublease or the
application of any provision of this Sublease to any person or circumstance is,
to any extent, held to be invalid or unenforceable, the remainder of this
Sublease or the application of that provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, will not be
affected, and each provision of this Sublease will be valid and be enforced to
the fullest extent permitted by law.
          14.2 Entire Agreement; Waiver. This Sublease constitutes the final,
complete and exclusive statement between the parties to this Sublease pertaining
to the Subleased Premises, supersedes all prior and contemporaneous
understandings or agreements of the parties, and is binding on and inures to the
benefit of their respective heirs, representatives, successors, and assigns. No
party has been induced to enter into this Sublease by, nor is any party relying
on, any representation or warranty outside those expressly set forth in this
Sublease. Any agreement made after the date of this Sublease is ineffective to
modify, waive, release, terminate, or effect an abandonment of this Sublease, in
whole or in part, unless that agreement is in writing, is signed by the parties
to this Sublease, and specifically states that that agreement modifies this
Sublease.
          14.3 Captions. Captions to the Sections in this Sublease are included
for convenience only and do not modify any of the terms of this Sublease.
          14.4 Further Assurances. Each party to this Sublease will at its own
cost and expense execute and deliver such further documents and instruments and
will take such other actions as may be reasonably required or appropriate to
evidence or carry out the intent and purposes of this Sublease.
          14.5 Governing Law. This Sublease will be governed by and in all
respects construed in accordance with the laws of the State of California.
          14.6 Consent of Landlord. The Master Landlord’s written consent to
this Sublease in accordance with the terms of Article 12 of the Master Lease is
a condition subsequent to the validity of this Sublease. If the Master
Landlord’s consent has not been obtained and a copy of that consent delivered to
Subtenant by the thirtieth (30th) day following the date of this Sublease, each
party shall thereafter have the ongoing right, subject to the terms of this
Section 14.6, to terminate this Sublease pursuant to a notice (the “Termination
Notice”) so stating delivered to Sublandlord. If Sublandlord fails to deliver to
Subtenant the consent of Master Landlord to this Sublease within ten (10) days
following receipt of the Termination Notice (the “Termination Date”), this
Sublease shall automatically terminate and the parties shall be released from
any further obligations under this Sublease. If, however, Sublandlord delivers
to Subtenant the consent of Master Landlord on or before the Termination Date,
the condition subsequent set forth in this Section 14.6 shall be satisfied and
this Sublease shall continue in full force and effect.
          14.7 Condemnation. In the event that all of the Subleased Premises are
taken, this Sublease shall terminate in accordance with the terms of the Master
Lease. If less than all of the entire Subleased Premises are taken, the
provisions of the Master Lease shall control with respect to whether this
Sublease will be terminated as a result thereof, and with respect to

13



--------------------------------------------------------------------------------



 



restoration of the Subleased Premises. Subtenant shall have no right to share in
any condemnation proceeds received by Sublandlord; provided, however, Subtenant
shall have the right to pursue any separate award for loss of its equipment,
trade fixtures and moving expenses. In no event will Sublandlord be in default
under this Sublease or be liable to Subtenant or any other person for direct,
indirect, or consequential damages, or otherwise (except to the extent caused by
Sublandlord’s gross negligence or willful misconduct), for any termination of
the Master Lease pursuant to such provisions, or for any failure of Master
Landlord to repair or restore the Subleased Premises or to otherwise perform any
of its obligations under such condemnation provisions in the Master Lease.
          14.8 Casualty. In the event that the Subleased Premises shall be
damaged by fire or other casualty, Sublandlord shall have no responsibility for
restoration of the Subleased Premises. The casualty provisions of the Master
Lease shall control with respect to termination of this Sublease and restoration
of the Subleased Premises. In no event will Sublandlord be in default under this
Sublease or be liable to Subtenant or any other person for direct, indirect or
consequential damages, or otherwise (except to the extent caused by
Sublandlord’s gross negligence or willful misconduct), for any termination of
the Master Lease pursuant to such provisions, or for any failure of Master
Landlord to repair or restore the Subleased Premises or to otherwise perform any
of its obligations under such casualty provisions in the Master Lease.
          14.9 Capitalized Terms. All terms spelled with initial capital letters
in this Sublease that are not expressly defined in this Sublease will have the
respective meanings given such terms in the Master Lease.
          14.10 Word Usage. Unless the context clearly requires otherwise,
(a) the plural and singular numbers will each be deemed to include the other;
(b) the masculine, feminine, and neuter genders will each be deemed to include
the others; (c) “shall,” “will,” “must,” “agrees,” and “covenants” are each
mandatory; (d) “may” is permissive; (e) “or” is not exclusive; and (f)
“includes” and “including” are not limiting.
          14.11 “Including”. The term “including” as used herein shall be
interpreted to mean including without limitation.
          14.12 Incorporation of Exhibits. The various exhibits to this Sublease
are hereby incorporated by reference into this Sublease.
          14.13 Venue; Counterparts. In any action brought or arising out of
this Sublease, the parties hereto hereby consent to the jurisdiction of any
federal or state court having proper venue within the State of California and
also consent to the service of process by any means authorized by California or
federal law. The parties hereby agree that any proceeding relating to any
dispute under this Sublease or with respect to the interpretation of any
provision of this Sublease shall be conducted in San Diego, California. This
Sublease may be executed in one or more counterparts, all of which, taken
together, shall constitute one and the same Sublease.

14



--------------------------------------------------------------------------------



 



     The parties have executed this Sublease as of the date specified above.

                  SUBLANDLORD:
 
                CANCERVAX CORPORATION,     a Delaware corporation
 
           
 
  By:   /s/ David F. Hale    
 
     
 
   
 
  Name:   David F. Hale    
 
     
 
   
 
  Title:   President and CEO    
 
     
 
   
 
                SUBTENANT:
 
                GENOPTIX, INC.     a Delaware corporation
 
           
 
  By:   /s/ Tina S. Nova, Ph.D.    
 
     
 
   
 
  Name:   Tina S. Nova, Ph.D.    
 
     
 
   
 
  Title:   President and CEO    
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MASTER LEASE
[Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DESCRIPTION OF SUBLEASED PREMISES
     The ground floor (consisting of 46,527 square feet) of the office building
located at 2110 Rutherford Road, Carlsbad, California.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
BASE RENT SCHEDULE
     Beginning on August 1, 2006, the Base Rent to be paid by the Subtenant to
Sublandlord shall be as follows:

         
May 1, 2006 through July 31, 2006
  -   No Base Rent
August 1, 2006 through June 30, 2007
  -   $81,422.25 ($1.75 per rentable square foot) per month
July 1, 2007 through June 30, 2008
  -   $83,864.92 ($1.80 per rentable square foot) per month
July 1, 2008 through June 30, 2009
  -   $86,380.87 ($1.86 per rentable square foot) per month
July 1, 2009 through June 30, 2010
  -   $88, 972.29 ($1.91 per rentable square foot ) per month
July 1, 2010 through June 30, 2011
  -   $91,641.46 ($1.97 per rentable square foot) per month
July 1, 2011 through June 30, 2012
  -   $94,390.70 ($2.03 per rentable square foot) per month

     Subtenant agrees to pay to Sublandlord the Base Rent according to the terms
and conditions set forth in Section 3 of this Sublease.

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1
CARD ACCESS PLAN

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
DEMISING WALL IMPROVEMENTS

 



--------------------------------------------------------------------------------



 



EXHIBIT E
LIST OF FF&E

 



--------------------------------------------------------------------------------



 



EXHIBIT F
SECOND FLOOR OCCUPANT ACCESS AREAS

 